SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE ClRCLE, sUlTE 2

GEoRGETowN, DE 19947

TELEPHONE (302) 856-5264

July19, 2018

William Windsor

SBI # 00203994

J ames T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, Delaware 19977

RE: State ofDelaware v. William Windsor,
Case ID# 1212009736A; 1212009736B

DATE SUBMITTED: June 21, 2018
Dear Mr. Windsor:

Defendant William Windsor (“Defendant”) has filed his second Motion for Postconviction
Relief pursuant to Superior Court Criminal Rule 61 (“Rule 61 ").1 F or the reasons expressed below
the motion is DENIED.

On September 9, 2013, Defendant pled guilty to Rape in the Second Degree and pled nolo
contendere to Continuous Sexual Abuse of a Child.2 On the day of sentencing, Defendant, Without
the participation of his attomey, moved to Withdraw his pleas pursuant to Criminal Rule 32(d).
The Court refused to hear Defendant’s motion because it Was not made through his attomey, it Was

not filed With notice to the State, and the evidence against Defendant Was so overwhelming

 

' The applicable version of Rule 61 is that effective on June 4, 2014, as amended by an order Of this Court dated

March 23, 2017.
2 The Rape in the Second Degree charge related to Defendant’s first victim (Case ID: 1212009736A) and the

Continuous Sexual Abuse of a Child charge related to Defendants second victim (Case ID 1212009736B).
1

Defendant was sentenced as follows: for Rape in the Second Degree, twenty-five years at Level
Five, suspended after 20 years for decreasing levels of supervision; for Continuous Sexual Abuse
of a Child, twenty-five years at Level Five, suspended after two years for two years of probation
Defendant appealed the Superior Court’s denial of his motion to withdraw to the Delaware
Supreme Court on January 7, 2014. On August 28, 2014, the Supreme Court affirmed the
decision.3

On February 20, 2015, Defendant filed his first Postconviction Motion. On March 25,
2015, the Superior Court denied Defendant’s Motion.4

On June 19, 2018, Defendant filed his second Motion for Postconviction Relief. He claims
that: (1) he is actually innocent of his crimes and that one witness has since admitted her allegations
were false; (2) he was Subjected to double jeopardy with respect to the Rape in the Second Degree
charge because that charge initially stemmed from the B case, but he pled guilty to that crime as
part of the A case; (3) his motion to withdraw his guilty plea under Rule 32(d) should have been
heard despite being made without the knowledge of his attomey; and (4) he was inadequately
represented during plea negotiations and that if his attorney had informed him that the Indictment
had been amended to include only 12 charges, instead of the original 51, he would not have
accepted the offer.

The first step in evaluating a motion under Rule 61 is to determine whether any of the

procedural bars listed in Rule 61(i) will force the motion to be procedurally barred.5 Both Rule

 

3 Windsor v. State, 2014 WL 4264915 (Del. Aug. 28, 2014).
4 State v. Windsor, 2015 WL 1455602 (Del. Super. Ct. March 25, 2015), ajj”’d, 2015 WL 5679751 (Del. Sept. 25,

2015).
5 Super. Ct. Crim. R. 61(i) provides:

(i) Bars to Relief. (1) T ime limitation A motion for postconviction relief may not be filed more than one
year after the judgment of conviction is final or, if it asserts a retroactively applicable right that is newly

2

61(i)(1) and (2) require this motion to be summarily dismissed. First, a motion for postconviction
relief cannot be filed more than one year after the judgment is final.6 Given that Defendant’s
conviction was finalized nearly 4 years ago, his motion is time-barred. Additionally, any

successive motion for postconviction relief is barred by Rule 61 (i)(2) unless the Defendant has:

(i) [pled]...with particularity that new evidence exists that creates a strong inference
that the movant is actually innocent in fact of the acts underlying the charges of
which [he] was convicted; or

(ii) [pled]...with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant’s case and renders the conviction
or death sentence invalid.7

 

recognized after the judgment of conviction is final, more than one year after the right is first recognized by
the Supreme Court of Delaware or by the United States Supreme Court.

(2) Successive motions. (i) No second or subsequent motion is permitted under this Rule unless that second
or subsequent motion satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision
(d) of this rule. (ii) Under paragraph (2) of subdivision (b) of this Rule, any first motion for relief under
this rule and that first motion's amendments shall be deemed to have set forth all grounds for relief
available to the movant. That a court of any other sovereign has stayed proceedings in that court for
purpose of allowing a movant the opportunity to file a second or subsequent motion under this rule shall
not provide a basis to avoid summary dismissal under this rule unless that second or subsequent motion
satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

(3) Procedural default Any ground for relief that was not asserted in the proceedings leading to the
judgment of conviction, as required by the rules of this court, is thereafter barred, unless the movant shows
(A) Causc for relief from the procedural default and (B) Prejudice from violation of the movant's rights.

(4) Former adjudication Any ground for relief that was formerly adjudicated, whether in the proceedings
leading to the judgment of conviction, in an appeal, in a postconviction proceeding, or in a federal habeas
corpus proceeding, is thereafter barred.

(5) Bars inapplicable The bars to relief in paragraphs (1), (2), (3), and (4) of this subdivision shall not
apply either to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading
requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

6 see Rule 61(i)(1)
7 see Rule 61(i)(2); ei(d)(z)(i), (ii).

Thus, in order to overcome the Rule 61(i)(2) bar, Defendant would have to show that either
new evidence exists that creates a strong inference of actual innocence or that a new rule of
constitutional law applied retroactively to his case. Defendant is unable to meet either criteria.
The three affidavits included with Defendant’s Motion are insufficient to create a strong inference
that he is actually innocent of the crimes to which he pled guilty. Statements that one of the victims
may have made to various individuals at some point in time after the conviction do not persuade
the Court that it is more likely than not that no reasonable juror would have found Defendant guilty
of his crimes beyond a reasonable doubt.

Considering the foregoing, Defendant’s Motion for Postconviction relief is DENIED. As
Defendant’s Motion for Postconviction relief is denied, Defendant’s Motion for Appointment of
Counsel and Motion to Proceed in Forma Pauperis are also DENIED.

IT IS SO ORDERED.

 

cc: Prothonotary’s Office